Citation Nr: 1706291	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for polycythemia.  

2.  Entitlement to service connection for a body rash. 

3.  Entitlement to an initial compensable rating for a bilateral hearing loss disability. 

4.  Entitlement to an initial compensable rating for malaria.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the Army from July 1969 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Polycythemia did not have its onset in service and is not otherwise related to service, to include herbicide exposure.

2.  The evidence of record does not indicate that the Veteran has a skin disability.  

3.  The Veteran's service-connected bilateral hearing loss, at its worst, is productive of level III hearing acuity in the right ear and level I hearing acuity in the left ear.  

4.  The Veteran does not have active malaria, nor any current residuals of malaria.


CONCLUSIONS OF LAW

1.  Polycythemia was not incurred in or aggravated by service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A claimed skin disability was not incurred in or related to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2015); 38 C.F.R. § 3.303 (2016).
3.  The criteria for entitlement to a compensable disability rating for the Veteran's service-connected bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).

4.  The criteria for an initial compensable rating for malaria have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.88b, Diagnostic Code 6304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in October 2008 and January 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

The Veteran was provided VA examinations with regard to his hearing loss and malaria claims in August 2009, September 2011 and October 2011.  The examiners considered the Veteran's statements and provided a current assessment of the severity of the Veteran's disabilities.  Therefore, the Board finds that the examinations were adequate for rating purposes.  

The Veteran was not afforded a VA examination with regard to his claimed polycythemia and skin rash.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2015).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no indication that any polycythemia or skin rash may be associated with the Veteran's active service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

II.  Service Connection

Polycythemia

The Veteran contends that he is entitled to service connection for polycythemia because he believes it is a form of leukemia and is presumptively due to his in-service exposure to Agent Orange.  See June 2010 Notice of Disagreement.

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309 (2016).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307(a)(6)(iii)(2016).

If a Veteran was exposed to Agent Orange during active service, service connection is presumed for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), but excluding hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309 (e) (2016).

The Agent Orange Act of 1991 requires that when the VA Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  In September 2011, NAS issued Veterans and Agent Orange: Update 2010 (Update 10).  Based on Update 10 and prior NAS reports, the Secretary determined that a presumption of service connection, based on exposure to herbicides in the Republic of Vietnam is not warranted for a list of health outcomes, to include, renal cancer (kidney and renal pelvis), cancers of the pleur, mediastinum, and other unspecified sites within respiratory system and intrathoracic organs.  

Here, the Veteran's DD-214 reflects that the Veteran served in Vietnam from December 1969 to February 1971.  Accordingly, he is presumed exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran was diagnosed with polycythemia in 2007.  This condition is not listed as a disease associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309 (e).  Although the Veteran has contended that polycythemia is a form of leukemia, he is not competent to make such a medical conclusion.  Further, he has not submitted any competent medical evidence to support his conclusion.  Therefore, the Board does not attach any probative value to his statement regarding polycythemia being a form of leukemia.  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  

Notwithstanding the foregoing, the appellant may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service treatment records are silent for complaints or treatment of polycythemia.  The Veteran was diagnosed with polycythemia in 2007.  VA treatment records indicate that the Veteran's polycythemia is most likely secondary to his extensive tobacco use.  2007 and 2008 treatment records from Texas Oncology also indicate a diagnosis of secondary polycythemia (and not polycythemia vera) "likely secondary to chronic tobacco use."  The Board assigns significant weight to the VA and private treatment records which provide a diagnosis and potential etiology for the Veteran's polycythemia.  

Here, the evidence demonstrates that the Veteran developed polycythemia over 30 years after his separation from service.  The Board additionally notes that a significant lapse in time between service and the post-service documentation of a disability is a factor that tends to weigh against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, there is no competent evidence or opinion that even suggests that an etiological relationship exists between the claimed disability and service.  In fact, the competent medical evidence of record indicates that the Veteran's polycythemia is related to his chronic tobacco use.  

The Board has considered the Veteran's statements regarding the etiology his polycythemia.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding a diagnosis or the etiology of his polycythemia.  

Given that the Board has found the unfavorable Texas Oncology and VA treatment records to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2015).

Skin Rash

Here, the evidence does not show the existence of a present disability and therefore, the Veteran's claim for service connection must be denied.

The Veteran claims that he suffers from a body rash.  See September 2008 VA Form 21-526; June 2010 Notice of Disagreement.  He indicated that his body rash began in May 2000 and he was treated from June 2003 to August 2008 by Drs. H.L. and P.C.  Medical records from both doctors were requested and obtained.  However, neither doctor's records show treatment for or a diagnosis of a skin rash disability.  Further, VA treatment records specifically indicate that the Veteran does not suffer from any skin disability.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C.A. § 1110. Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for a skin disability is not warranted.

III.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  



IV.  Increased Rating for Bilateral Hearing Loss

The Veteran's bilateral hearing loss is rated under DC 6100.  Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current version of the Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter.  Id. 

The current rating criteria also include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86.  Table VIA will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

Here, the Veteran was afforded a VA examination in August 2009.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
15
35
90
105
LEFT
10
25
35
60

The puretone threshold average was 61 dB for the right ear and 33 dB for the left ear.  Word recognition scores were 90 percent for the right ear and 100 percent for the left ear.

Such findings equate to level I hearing for the left ear and level III hearing for the right ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

The Veteran was afforded another VA examination in September 2011.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
15
40
90
90
LEFT
10
20
45
55

The puretone threshold average was 59 dB for the right ear and 33 dB for the left ear.  Word recognition scores were 98 percent for the right ear and 100 percent for the left ear.

Such findings equate to level II hearing for the right ear and level I hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

In addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the August 2009 VA examination, the Veteran reported difficulty occasional dizziness and the sensation of spinning, but denied any associate nausea or vomiting (other medical records indicate that these symptoms are likely unrelated to hearing loss disability).  He also reported difficulty hearing conversational level speech in the presence of background noise.  At the September 2011 VA examination, he reported wearing hearing aids, but having difficulty understanding normal conversation and great difficulty experiencing phone conversations.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, DC 6100.  

Applying the audiological test results to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to an increased rating for any period of time that is covered by this claim.  There is no reasonable doubt to be resolved.


V.  Increased Rating for Malaria

The Veteran contends that he is entitled to at least a 10 percent rating for his malaria disability.  See June 2010 Notice of Disagreement.  Further, he contends that he has parasites in blood and is therefore entitled to a compensable rating under Diagnostic Code 6304.  See January 2011 VA Form 9.  

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2016), a 100 percent disability rating is assigned for an active disease.  The Diagnostic Code notes that "[t]he diagnosis of malaria depends on the identification of the malarial parasites in blood smears...Relapses must be confirmed by the presence of malarial parasites in blood smears."  The Diagnostic Code does not provide for a disability rating other than 100 percent, but does instruct to "rate residuals such as liver or spleen damage under the appropriate system."

The Veteran was afforded a VA examination in August 2009 where the examiner noted that the Veteran was treated in service with medication for falciparum malaria and had a good response to the medication.  The Veteran reported that he experiences severe episodes, including symptoms of chills, a fever, dehydration and sweating every 3 to 4 years.  During the other times, he experiences minor relapses with symptoms, similar to the flu.  He reported that he did not have any current symptoms at the time of the examination, but reported that his last relapse was in 2008.  

On examination, the examiner noted that the Veteran's weight was stabilized; his nutrition was normal and he did not exhibit any vitamin deficiency.  The examiner noted that there was no medical documentation of any active disease.  

The Veteran was afforded another VA examination in October 2011 where the Veteran reported no current symptoms of malaria.  He reported the date of his last remission was November 2009.  When the disease is active, he reports symptoms which last for 7 days.  

A malaria smear test was within normal limits and a clinical examination revealed no current findings or residuals.  There was no evidence of malnutrition, vitamin deficiency or infection.  The examiner noted that the Veteran's condition was asymptomatic, with a history of recurrent malaria.  

The Veteran does not have active malaria which would warrant a compensable rating under Diagnostic Code 6304.  The August 2009 examiner noted that the Veteran did not have an active disease.  At the October 2011 VA examination, the Veteran was tested for malaria and found not to have the active disease.  The Board finds both VA examination reports to be probative in nature concerning the Veteran's current status of his malaria.  

The Veteran has alleged that he has parasites in his blood.  See January 2011 VA Form 9.  He also reported at both VA examinations that he experienced relapses during the period on appeal, but never during the time of the examinations.  Diagnostic Code 6304 specifically states that "[r]elapses must be confirmed by the presence of malarial parasites in blood smears" and the only malaria smear of record was negative, as noted in the October 2011 VA examination report.   As such, he cannot be awarded a compensable rating under Diagnostic Code 6304.

VI.  Extraschedular Consideration  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss disability or malaria is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the evidence indicates that the Veteran has difficulty hearing and has been assigned hearing aids.  The rating criteria specifically contemplate difficulty hearing.  Further, the Veteran's malaria is not currently active and the rating code provides for compensable ratings for an active disease and/or any residuals associated with the disease.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected bilateral hearing loss prevents him from obtaining and/or maintaining gainful employment, nor has the Veteran so contended.  In fact, the Veteran reported that he is gainfully employed as a postal carrier. 


ORDER

Entitlement to service connection for polycythemia is denied.

Entitlement to service connection for a skin rash is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  

Entitlement to an initial compensable rating for malaria is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


